Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a method of producing a rigid polyurethane foam and foam obtained.
Group II, claim(s) 14-15, drawn to a polyol containing composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the polyol-containing composition of claim 14, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ishida (US 2012/0041088 A1). Specifically, Ishida teaches the use of amine-carbon dioxide adducts as foaming additives for making polyurethane foams (Abstract) and describes embodiments where the foaming agent consists of amine adduct and water and are used within foaming formulations comprising polyol mixture and catalysts (see for instance amine adduct/water mixtures Ishida teaches the foaming additive (i.e. amine-CO2 adduct) is used in amounts spanning 0.1-20 pbw relative to 100 pbw polyol and additional water in an amount preferably of at least 3 pbw relative to 100 pbw of polyol (¶ 29-30, 62, 84). See also for instance in Example 7 of Table 2 whereby it is implied 8.8 pbw of amine adduct is used relative to 100 pbw polyol. Accordingly, Ishida is seen to suggest overlapping quantities of adduct and water. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Ishida suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Ishida. See MPEP 2123. The limitation “for producing an open cell rigid polyurethane foam” of claim 14 is construed as an intended use of the polyol-containing compositions. Since there is no apparent difference in structure between the compositions suggested by Ishida and what is being claimed, such mixtures are seen to be capable of performing the intended use absent evidence to the contrary. See MPEP 2111.02.
As Ishida describes all common technical features shared between the claims, they are not special technical features. Therefore, there is lack of unity between Groups I and II.
A telephone call was made to Donald Palladino on 6/7/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764